Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 1 of 10 PAGEID #: 444



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

United States of America

      v.                                     Case No. 2:14-cr-108-1

Keith A. Arrick, Sr.

                                OPINION AND ORDER
      Defendant pleaded guilty to Count 4 or the indictment, which
charged him with engaging in sex trafficking by force, fraud or
coercion in violation of 18 U.S.C. §1591(a)(1), (a)(2) and (b)(1).
He was sentenced to a term of incarceration of 162 months, to be
followed by a 5-year term of supervised release.                 The Bureau of
Prisons (“BOP”) reports that his projected release date is October
29, 2025.        See www.bop.gov/inmateloc/ (last visited April 19,
2021).
      On November 25, 2020, defendant filed a pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018, due to the presence of
COVID-19 at his institution.           (Doc. 92).   Defendant also asked to
be placed on home confinement under the Coronavirus Aid, Relief,
and   Economic    Security      Act   (“CARES   Act”),   §12003(b)(2),     which
permits the BOP to lengthen the maximum amount of time for which an
inmate     may   be    placed   on    home   confinement    under    18   U.S.C.
§3624(c)(2).      See CARES Act, Pub.L. 116-136, Div. B., Title II,
§12003(b)(2).         Defendant submitted a request for compassionate
release to the warden on October 9, 2020, which was denied by the
warden on October 28, 2020.            Doc. 92, pp. 9-10.       The government
does not contest that defendant has exhausted his administrative
remedies as required under §3582(c)(1)(A).                 Counsel was later
appointed to represent the defendant. Counsel filed a supplemental
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 2 of 10 PAGEID #: 445



motion for compassionate release on March 31, 2021.              Doc. 99.     The
government filed a response in opposition to the motions on April
19, 2021, arguing that defendant has not shown an extraordinary and
compelling reason warranting his release, and that any grounds for
release are outweighed by the statutory sentencing factors in 18
U.S.C. §3553(a).      Doc. 101.


I. Home Confinement Under the CARES Act
      Defendant has requested home confinement under the CARES Act.
Under 18 U.S.C. §3621(b), the BOP has the sole authority to
determine the place of a defendant’s confinement.              The BOP has the
authority under to place a prisoner in home confinement for the
shorter of ten percent of the term of imprisonment or six months.
§3624(c).    Under the CARES Act, the BOP director now has authority
to grant home confinement to a larger group of prisoners.                     See
United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 1888856,
at *5 (D. Kan. Apr. 16, 2020).          The BOP has the sole authority to
decide whether home confinement under the CARES Act is appropriate.
See United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL
1938973 at *1-2 (N.D. Ala. Apr. 22, 2020); Read-Forbes, 2020 WL
1888856 at *5; United States v. Serfass, No. 3:15-39, 2020 WL
1874126, at *3 (M.D. Pa. Apr. 15, 2020).            This court does not have
the authority to release defendant on home confinement under the
CARES Act, and defendant’s motion for release under the CARES Act
is denied.


II. Standards for Compassionate Release
      The court can reduce a sentence under §3582(c)(1)(A)(i) if the


                                        2
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 3 of 10 PAGEID #: 446



court finds that “extraordinary and compelling reasons warrant such
a reduction[.]”        §3582(c)(1)(A)(i).            District courts have full
discretion      to   define   what     constitutes        an     “extraordinary    and
compelling” reason.        See United States v. Jones, 980 F.3d 1109,
1111 (6th Cir. 2020). The court must also consider the factors set
forth    in   §3553(a)   to   the     extent     that     they    are   applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court may reduce the
term of imprisonment and may impose a new term of supervised
release with or without conditions.                   §3582(c)(1)(A).          Section
3582(c)(1)(A) does not authorize court to order that the defendant
serve the remainder of his sentence on home confinement, but the
court can order home confinement as a condition of supervised
release.      United States v. Spencer, No. 20-3721, 2020 WL 549832
(6th Cir. Sept. 2, 2020). The grant of compassionate release is at
the discretion of the court.                United States v. Kincaid, 802 F.
App’x 187, 188 (6th Cir. 2020).
        As the government notes, Section 3582(c)(1)(A) also requires
that    “such   a    reduction   is    consistent       with      applicable    policy
statements issued by the Sentencing Commission[.]” §3582(c)(1)(A).
Defendant’s request for release does not satisfy any definition of
an   “extraordinary      reason”      set    forth   in    U.S.S.G.     §1B1.13    and
Application Note 1 to that section. However, the Sixth Circuit has
held that the policy statements contained in §1B1.13 do not apply
to cases in which an inmate files a motion for compassionate
release, and that district courts have full discretion to define
what constitutes an “extraordinary and compelling” reason without
consulting the policy statement.                See Jones, 980 F.3d at 1111.


                                            3
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 4 of 10 PAGEID #: 447



Therefore, the court will not base its decision on the policy
statements.




III. Reasons for Compassionate Release
A. Defendant’s Medical Conditions and COVID-19
      Defendant, who is 53 years old, argues that he is at an
increased risk of serious illness from COVID-19 due to his health
conditions,       in    particular,   hypertension    and    hyperlipidemia.
Hyperlipidemia is not on the Centers for Disease Control (“CDC”)
list of conditions which increase a person’s risk of serious
illness    from    COVID-19.      According    to    the    CDC,   persons   with
hypertension might be at a higher risk of developing serious
symptoms.         See    https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html (last visited
March 15, 2021).
      Defendant has submitted medical records which show a diagnosis
of hypertension.           On June 10, 2020, defendant was prescribed
medication for hypertension and was told to return in one year.
Doc. 99-1, p. 1.         His condition was described as “Hypertension -
Benign Essential.” Doc. 99-1, p. 3. Another record indicates that
his blood pressure was 137/76 on January 14, 2020; 136/83 on
January 31, 2020; 128/79 on June 10, 2020; and 122/64 on February
5, 2021.    Doc. 99-2, pp. 1-3.        This shows an improving trend, and
there is no evidence that defendant’s blood pressure is not well
controlled by medication.             An individualized needs plan dated
August 24, 2020, stated that defendant was classified as CARE1
(healthy or simple chronic care).           Doc. 99-3, p. 1.


                                        4
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 5 of 10 PAGEID #: 448



        As to the risk posed by COVID-19, defendant is currently
incarcerated at Hazelton FCI, which houses 1,487 inmates.                     See
https://www.bop.gov/locations/institutions/haf (last visited April
19, 2021).      The BOP reports that at this time, 1 inmate and no
staff have tested positive, and that 141 inmates and 77 staff have
recovered. See https://www.bop.gov/coronavirus (last visited April
19, 2021).    These statistics indicate that the BOP has been taking
significant steps to address the COVID-19 problem. The BOP is now
working     with   the    CDC   and   the     federal   government’s   COVID-19
Vaccine/Therapeutics Operation to ensure that COVID-19 vaccines are
administered to full-time staff and inmates.
        The government has presented records indicating that defendant
was offered the vaccine but refused to take it.             Doc. 101-1, pp. 1-
2. The government has cited cases in which courts have declined to
find an extraordinary ground for release based on COVID-19 fears
under such circumstances, concluding that a defendant cannot refuse
the   vaccine,     with   no    legitimate     reason   being    offered,   while
continuing to advocate for an early release.              However, there is no
need in this case to resolve the issue of whether an inmate’s
refusal to take the vaccine is a permissible factor to consider in
deciding whether an extraordinary reason exists based on COVID-19.
At Hazelton FCI, the BOP has already administered the vaccine to
369 staff and 1040 inmates.            See https://www.bop.gov/coronavirus
(last    visited    April      19,   2021).     Defendant   is    substantially
protected from the virus because almost 80 percent of the inmate
population has either had the virus or received the vaccine.                   In
addition, defendant has not shown that he is at an enhanced risk of
serious illness due to his medical conditions if he contracts


                                         5
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 6 of 10 PAGEID #: 449



COVID-19.           Defendant’s    health         conditions,    as   well   as    those
conditions considered in light of the threat of COVID-19, do not
constitute an extraordinary and compelling reason warranting a
reduction in sentence.




B. Validity of Defendant’s Conviction
       Defendant also argues that he is entitled to compassionate
release because his conviction under Count 4 was defective.
Repeating an argument made in his motion to vacate under 28 U.S.C.
§2255, see Report and Recommendation, Doc. 74, p. 3, defendant
focuses on the caption of §1591, that being “Sex trafficking of
children or by force, fraud, or coercion[.]” Defendant then argues
that this section requires that the victim be a minor, whereas his
case involved an adult female.
       A motion for compassionate release under §3582(a)(1)(A)(i) is
not the proper forum for attacking the validity of the defendant’s
underlying conviction.             To so hold would permit defendants to
circumvent the requirements applicable to post-sentencing motions
to    vacate   under     §2255.      Defendant          previously    made   the    same
arguments      he    advances     here   in       his   motion   to   vacate.      Those
arguments were unsuccessful, and the motion was dismissed.                         Doc.
79.    Defendant cannot relitigate those issues again in his motion
for compassionate release.           In any event, defendant’s argument is
not well taken. The Sixth Circuit has held that §1591 criminalizes
both sex trafficking of children and sex trafficking of adults by
force, fraud or coercion.            United States v. Afyare, 632 F. App’x
272, 279 (6th Cir. 2016). Count 4 properly charged defendant under


                                              6
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 7 of 10 PAGEID #: 450



§1951(a)(1) and (a)(2) with sex trafficking by force, fraud or
coercion    of   “L.P.,   an   adult   female.”       Doc.   1.      Defendant’s
conviction for the offense in Count 4 is valid, and defendant’s
argument to the contrary does not present an extraordinary reason
for compassionate release.




C. Conclusion
      Considering all of defendant’s arguments, individually and in
combination, the court concludes that defendant has not shown an
extraordinary and compelling reason for compassionate release.


III. §3553 Factors
      The court must also address the applicable §3553(a) factors.
The   offense     in   this    case    was   serious.        The    presentence
investigation report (“PSR”) stated that defendant recruited an
adult female, L.P., to engage in commercial sex acts.                  Defendant
obtained heroin for L.P., then withheld it from her to coerce her
cooperation.     Defendant also used physical force and threatened to
kill her if she attempted to leave.               From September, 2013, to
February, 2014, defendant transported L.P. to and from Columbus,
Ohio, Cincinnati, Ohio, and Covington, Kentucky, multiple times to
perform commercial sex acts at hotels and motels.                 In calculating
the guideline range, the probation officer also held defendant
accountable for his activities involving two additional victims as
relevant conduct.      Count 4 carried a mandatory minimum penalty of
15 years (180 months).          The guideline range calculated by the
probation officer was 210-262 months.           However, the plea agreement


                                        7
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 8 of 10 PAGEID #: 451



under Fed. R. Crim. P. 11(c)(1)(C) called for a binding sentencing
range of 108-204 months.             The lenient sentence of 162 months
imposed in this case was in the middle of that range, and was below
the   otherwise     applicable     guideline        range   and   the    statutory
mandatory minimum.
      As to the history and characteristics of the defendant, the
PSR reported that defendant had a difficult childhood and was
exposed to drugs at an early age.                Defendant was physically and
verbally abused by his mother and stepfather.                        In the past,
defendant used marijuana, cocaine, heroin, methamphetamine and
amphetamine.      He also had mental health issues with depression and
anxiety,    and   was    diagnosed    as       having   borderline    intellectual
functioning.
      Defendant has presented evidence that he has completed 12
classes at the institution, including 5 drug abuse education
classes and courses on anger management, parenting, and victim
impact.    Doc. 99-4, p. 1; Doc. 99-6, Doc. 99-7.                 Defendant also
received his CDL certificate for a commercial driver’s license, and
has   indicated    his    intent   to   obtain      additional    truck    driving
training and to pursue a job as a truck driver upon his release.
Defendant has provided a record documenting that he was on the work
detail from July 20, 2015, through September 3, 2020, and performed
several different types of jobs in the institution.                   Doc. 99-5.
Although commendable, this record is not out of the ordinary.
Further, as the government notes, the sentencing judge recommended
to the BOP that the defendant be enrolled in the RDAP program.
Doc. 67, p. 2.          There is no evidence that defendant has been
enrolled in any type of intensive substance abuse program while


                                           8
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 9 of 10 PAGEID #: 452



incarcerated. If released, he plans to reside with his daughter in
Georgia.
        At the time of his conviction in this case, defendant was in
Criminal History Category IV.          The PSR reported that from 1986 to
2003,    defendant    sustained    approximately      36    convictions    which
received    no   criminal    history     points.      The    PSR   reported    12
additional convictions from 2005 to 2013.            Defendant downplays the
significance of this record, arguing that these convictions were
symptomatic of defendant’s substance abuse problems. While many of
these convictions were for relatively minor offenses, such as petty
theft, intoxication, no driver’s license, possession of cocaine,
and disorderly conduct, some were more serious, such as a 1990
conviction for burglary, convictions for domestic violence in 1995
and 1998, convictions for assault in 1994, 2001 and 2008, and a
conviction for aggravated assault with a deadly weapon (a handgun)
in 1996.     The sheer number of these prior convictions, spanning
more than 25 years, highlights the need for the sentence in this
case to deter defendant from committing further crimes and the need
to protect the public from more crimes by the defendant.               The fact
that the record does not show that defendant has received any
intensive substance abuse counseling further supports the risk of
recidivism.
        In imposing a sentence of 162 months, the sentencing judge
already showed the defendant some considerable leniency. Defendant
has been in custody since June 10, 2014, and has served a little
over 82 months, or roughly half of his sentence.                   The reduced
sentence sought by defendant would not be sufficient to reflect the
seriousness of the offenses, promote respect for the law, provide


                                        9
Case: 2:14-cr-00108-JLG-KAJ Doc #: 102 Filed: 04/22/21 Page: 10 of 10 PAGEID #: 453



just punishment, afford adequate deterrence and protect the public
from more crimes by the defendant.


IV. Conclusion
      The   court        finds   that      defendant   has     failed   to   show     the
existence     of    an    extraordinary       and   compelling      reason    for     his
release.     The court further concludes that the §3553(a) factors
warrant denying defendant’s motion for a reduced sentence.                          Even
assuming, arguendo, that defendant’s health conditions and other
concerns     are    sufficient        to    constitute    an     “extraordinary       and
compelling     reason”      for   a     sentence    reduction,      that     reason    is
outweighed     by    the     statutory       factors     which    militate     against
defendant’s early release.              Defendant’s motions for compassionate
release (Doc. 92 and 99) are denied.


Date: April 22, 2021                             s/James L. Graham
                                           James L. Graham
                                           United States District Judge




                                             10
